Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  October 31, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                    Chief Justice

                                                                                                          Michael F. Cavanagh
                                                                                                          Stephen J. Markman
  149551                                                                                                      Mary Beth Kelly
                                                                                                               Brian K. Zahra
                                                                                                       Bridget M. McCormack
                                                                                                             David F. Viviano,
  SHAND LAW PLLC,                                                                                                        Justices
           Plaintiff-Appellee,
  v                                                                    SC: 149551
                                                                       COA: 319697
                                                                       Washtenaw CC: 13-000699-AV
  MIN DONG,
                   Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 19, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         MARKMAN, J. (concurring).

        I concur in the majority’s order denying leave to appeal. I write separately only to
  observe that when an attorney’s representation under a contingency-fee agreement is
  terminated before completion of the contracted-for services, “the attorney is entitled to
  compensation for the reasonable value of his services on the basis of quantum meruit, and
  not on the basis of the contract, provided that his discharge was wrongful or his
  withdrawal was for good cause.” Plunkett & Cooney, PC v Capitol Bancorp, Ltd, 212
Mich. App. 325, 329-330 (1995). Notwithstanding what I view as the trial court’s
  misapplication of this rule, the practical consequences here are slight and further
  proceedings would require an expenditure of judicial resources that is difficult to justify.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              October 31, 2014
           d1028
                                                                                  Clerk